Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasushita (US 20160091637) in view of Yamanaka (US 20080225187) in view of Takeda (US 20050239526)
Regarding Claim 1,
Yasushita discloses (Fig. 2 and Fig. 3) A transmissive screen (1), comprising in this order: a first transparent base material (111); a first transparent electrode layer (16); a light control layer containing a liquid crystal compound (15), and capable of switching a light transmitting state and a light scattering state in accordance with a voltage to be applied thereto [0138]; a second transparent electrode layer (13); and a second transparent base material (the board 13  is on), on a surface on a second transparent base material side (13), wherein the second transparent base material (13) and the second transparent electrode layer (13)have arranged therebetween a refractive index adjusting layer (100), and wherein a side opposite to a side of the second transparent base material (13) having arranged thereon the second transparent electrode layer (13) has arranged thereon an antireflection layer (110)[0106].
Yamanaka discloses an image projected [0153] onto a surface on a first transparent base material side, wherein the light control layer contains a liquid crystal compound having a birefringence of from 0.05 to 0.15 (0.13 which is in between the claimed 0.05 to 0.15)[0115]
Takeda discloses the transmissive screen being configured to display. [0032]
It would have been obvious to one of ordinary skill in the art to modify Ysushita et al to include Yamanaka’s image projected [0153]onto a surface on a first transparent base material side, wherein the light control layer contains a liquid crystal compound having a birefringence of from 0.05 to 0.15 (0.13 which is in between the claimed 0.05 to 0.15)[0115] motivated by the desire to manufacture a d liquid crystal having a high response speed and reduced wavelength dependency (ABSTRACT) to further include Takeda’s transmissive screen motivated by the desire to efficiently project an image from the liquid crystal display [0032].
Regarding Claim 2,
In addition to Yasushita, Yamanaka and Takeda, Yasushita discloses (Fig. 2 and Fig. 3) wherein the first transparent base material (16) and the first transparent electrode layer (16) have arranged therebetween a refractive index adjusting layer (18).
Regarding Claim 3,
In addition to Yasushita, Yamanaka and Takeda, Yasushita discloses (Fig. 2 and Fig. 3) wherein a side opposite to a side of the first transparent base material (10) having arranged thereon the first transparent electrode layer (13) has arranged thereon an antireflection layer (110)[0106].
Regarding Claim 4,
In addition to Yasushita, Yamanaka and Takeda, Yasushita discloses (Fig. 2 and Fig. 3) wherein the first transparent base material (16) and the first transparent electrode layer (16) have arranged therebetween a refractive index adjusting layer (18), wherein a side opposite to a side of the first transparent base material having arranged thereon the first transparent electrode layer (16) has arranged thereon an antireflection layer (110)[0106], and wherein the transmissive screen is configured to display, on the surface on the second transparent base material (13) side, the image projected onto the surface on the first transparent base material side (18), and to display, on the surface on the first transparent base material side, an image projected (projector taught by Yamanaka) onto the surface on the second transparent base material side.
Regarding Claim 5,
In addition to Yasushita, Yamanaka and Takeda, Takeda discloses the transmissive screen (403); and an image source configured to project an image onto one surface of the transmissive screen.[0032][0053]
Regarding Claim 6,
In addition to Yasushita, Yamanaka and Takeda, Takeda discloses the transmissive screen (403); an image source configured to project an image onto one surface of the transmissive screen; and an image source configured to project an image onto another surface of the transmissive screen. [0032][0053]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUCY P CHIEN/Primary Examiner, Art Unit 2871